Exhibit 10.1

EXECUTION VERSION

REVEL AC, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
January 30, 2013, and entered into among Revel AC, Inc., a Delaware corporation
(the “Borrower”), the Lenders party hereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Reference
is made to the Credit Agreement dated as of May 3, 2012 (as amended pursuant to
that certain First Amendment to Credit Agreement, dated as of August 22, 2012,
that certain Incremental Facility Amendment, dated as of August 22, 2012, that
certain Incremental Facility Amendment, dated as of August 27, 2012, and that
certain Second Amendment to Credit Agreement, dated as of December 20, 2012; as
so amended, the “Credit Agreement”), among the Borrower, the Guarantors, the
Lenders party thereto, the Administrative Agent, the Collateral Agent and the
other parties thereto. Capitalized terms used herein without definition shall
have the same meanings as set forth in the Credit Agreement (as amended by this
Amendment).

W I T N E S S E T  H :

WHEREAS, Borrower has requested certain amendments to the Credit Agreement in
the manner set forth in this Amendment; and

WHEREAS, the Lenders that have signed this Amendment and the Administrative
Agent have consented and agreed to the modifications to the Credit Agreement set
forth in this Amendment, subject to the terms and conditions of this Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

1. Amendments to the Credit Agreement.

(A) The following definition of “Third Amendment Effective Date” is hereby added
to Section 1.01 in the correct alphabetical order:

““Third Amendment Effective Date” shall mean January 30, 2013.”

(B) Section 6.10(e) of the Credit Agreement is hereby amended by deleting such
section in its entirety and inserting the following in replacement therefor:

“(e) Minimum Liquidity Requirement. Permit, at any time during the periods set
forth below, the sum of (x) the unused amount of the Revolving Commitments plus
(y) the lesser of (1) $5,000,000 and (2) the amount of Cash and Cash Equivalents
of the Borrower (excluding Cage Cash and amounts held in accounts subject to the
Disbursement Agreement or the Escrow Agreement or in a blocked account at the
Administrative Agent pending transfer to the Escrow Agreement) (the sum of
(x) and (y), together, the “Minimum Liquidity Requirement”), to be less than the
sum of (a) the Second Amendment Amenities CapEx Budget Reserve as of the date of
determination and (b) the amounts set below for such periods:

 

TIME PERIOD

   MINIMUM LIQUIDITY
REQUIREMENT  

Third Amendment Effective Date through 1/29/13

   $ 75,000,000   

1/30/13 through 2/5/13

   $ 71,000,000   

2/6/13 through 2/15/13

   $ 75,000,000   

2/16/13 through 4/15/13

   $ 50,000,000   

4/16/13 through 5/15/13

   $ 45,000,000   

5/16/13 through 7/1/13

   $ 20,000,000   



--------------------------------------------------------------------------------

; provided that the Minimum Liquidity Requirement shall be decreased for the
period from, and including, the Business Day immediately preceding a holiday or
a weekend to, and including, the Business Day immediately succeeding such
holiday or weekend, by the amount, not to exceed $3,000,000 in the aggregate, of
any Borrowing of Revolving Loans the proceeds of which are used by the Borrower
to fund Cage Cash during such period, solely to the extent that each such
Borrowing is repaid on the last day of such period.

The amount of the Minimum Liquidity Requirement is subject to adjustment upwards
from time to time in respect of certain amounts received by the Borrower
relating to cost efficiencies or other savings in accordance with the provisions
of Schedule 3.12 to the Second Amendment.”

2. Conditions to Effectiveness. This Amendment shall not become effective unless
and until the conditions precedent set forth below have been satisfied or the
satisfaction thereof has been waived in writing by the Required Lenders (the
date of such effectiveness, the “Third Amendment Effective Date”):

(A) Amendment. Receipt by the Administrative Agent of counterparts of this
Amendment, duly executed and delivered by the Administrative Agent, the Borrower
and the Required Lenders (and by executing and delivering a counterpart hereto,
each such Person confirms it consents to the amendments to the Credit Agreement
and the other provisions set forth herein).

(B) Consents. All necessary consents to the effectiveness of this Amendment
shall have been obtained and shall be in full force and effect.

(C) Representations and Warranties. After giving effect to this Amendment, each
of the representations and warranties made by the Loan Parties in or pursuant to
the Loan Documents shall be true and correct in all material respects on and as
of such date as if made on and as of such date, except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects only as of such earlier date.

 

-2-



--------------------------------------------------------------------------------

3. Waiver. Solely with respect to the Borrowing to be made on the Third
Amendment Effective Date, the Required Lenders hereby waive the requirement
under Section 2.03 of the Credit Agreement that the Borrower deliver a Borrowing
Request no later than 12:00 p.m., New York City time, one Business Day before
the date of the proposed Borrowing; provided that the Borrowing Request for the
proposed Borrowing on the Third Amendment Effective Date is received no later
than 10:00 a.m., New York City time, on such date.

4. Reference to and Effect on the Credit Agreement. On and after the Third
Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
the Credit Agreement and each reference in the other Loan Documents to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement shall mean and be a reference to the Credit Agreement as
amended hereby. The Credit Agreement and each other Loan Document, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. Without
limiting the generality of the foregoing, the Security Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as an amendment or waiver of any right, power or remedy
of any Lender or Agent under any of the Loan Documents, nor constitute an
amendment or waiver of any provision of any of the Loan Documents.

5. Representations and Warranties. The Borrower hereby represents and warrants
as of the Third Amendment Effective Date that, (a) immediately before and after
giving effect to this Amendment, no Event of Default or Default has occurred and
is continuing and (b) immediately before and after giving effect to this
Amendment, each of the representations and warranties made by the Loan Parties
in or pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects only as of such earlier date.

6. Costs and Expenses. Borrower agrees to reimburse the Administrative Agent,
each other Agent and each Lender for their respective accrued, unpaid and
ongoing expenses incurred by them in connection with the Credit Agreement and
protection of their rights thereunder and this Amendment, including the fees,
charges and disbursements of professionals, including counsel acting from time
to time as primary counsel for the Agents (including Cadwalader, Wickersham &
Taft LLP and, to the extent reasonably necessary or advisable, additional local
counsel in New Jersey), counsel acting from time to time as primary counsel for
certain of the Lenders, financial advisors, investment bankers and other
specialty consultants.

7. Headings. Section headings used herein are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or be
taken into consideration in interpreting, this Amendment.

8. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

-3-



--------------------------------------------------------------------------------

9. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopier or other electronic transmission (i.e. a “pdf” or “tif”
document) shall be effective as delivery of a manually executed counterpart of
this Amendment.

[Signatures on Next Page]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

REVEL AC, INC.,

as Borrower

By:  

/s/ Alan Greenstein

Name:   Alan Greenstein Title:   SVP & CFO

REVEL AC, LLC,

as Guarantor

By:  

/s/ Alan Greenstein

Name:   Alan Greenstein Title:   SVP & CFO

REVEL ATLANTIC CITY, LLC,

as Guarantor

By:  

/s/ Alan Greenstein

Name:   Alan Greenstein Title:   SVP & CFO

REVEL ENTERTAINMENT GROUP, LLC,

as Guarantor

By:  

/s/ Alan Greenstein

Name:   Alan Greenstein Title:   SVP & CFO

NB ACQUISITION, LLC,

as Guarantor

By:  

/s/ Alan Greenstein

Name:   Alan Greenstein Title:   SVP & CFO

 

[Signature Page to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender

By:  

/s/ Susan E. Atkins

Name:   Susan E. Atkins Title:   Managing Director

 

[Signature Page to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AMERICAN HIGH-INCOME TRUST

By: Capital Research and Management Company, for and on behalf of American
High-Income Trust,

as Lender

 

/s/ Kristine M. Nishiyama

  Name: Kristine M. Nishiyama   Title:  Authorized Signatory

 

[Signature Page to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AMERICAN FUNDS INSURANCE SERIES – HIGH-INCOME BOND FUND By: Capital Research and
Management Company, for and on behalf of American Funds Insurance Series –
High-Income Bond Fund, as Lender  

/s/ Kristine M. Nishiyama

  Name: Kristine M. Nishiyama   Title:  Authorized Signatory

 

[Signature Page to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

J.P. Morgan Whitefriars Inc.,

as Lender

By:  

/s/ Virginia R. Conway

Name:   Virginia R. Conway Title:   Attorney - in - Fact

 

[Signature Page to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Principal Lending, LLC By:  

/s/ Dennis Ascher

Name:   Dennis Ascher Title:   Senior Vice President

 

[Signature Page to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AAI Canyon Fund plc, solely in respect of Canyon Reflection Fund By: Canyon
Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon Capital
Arbitrage Master Fund, Ltd. By: Canyon Capital Advisors LLC, its Investment
Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon Balanced Master
Fund, Ltd. By: Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon Distressed
Opportunity Master Fund, L.P. By: Canyon Capital Advisors LLC, its Investment
Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory The Canyon Value
Realization Master Fund, L.P. By: Canyon Capital Advisors LLC, its Investment
Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon-GRF Master Fund,
L.P. By: Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory

 

[Signature Page To Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Canyon-GRF Master Fund II, L.P. By: Canyon Capital Advisors LLC, its Investment
Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon-TCDRS Fund, LLC
By: Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon Value
Realization Fund, L.P. By: Canyon Capital Advisors LLC, its Investment Advisor
By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Permal Canyon Fund Ltd.
By: Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Canyon Value
Realization MAC 18 Ltd. By: Canyon Capital Advisors LLC, its Investment Advisor
By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory Citi Canyon Ltd. By:
Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory

 

[Signature Page To Third Amendment to Credit Agreement]